This is an action to recover on a certificate of insurance issued by the defendant on the life of Ben H. Durham, who died on 28 September, 1936, wherein the plaintiff was named as beneficiary. The defendant contended that the evidence established that the issuance of said certificate was procured by false and fraudulent representations, and for that reason no liability was incurred thereunder, and that the action should have been nonsuited. The plaintiff contended that under the evidence the case should have been submitted to the jury. The trial judge held with the plaintiff and the jury rendered a verdict for the plaintiff, and from judgment predicated upon the verdict the defendant appealed, assigning error.
The Court being evenly divided in opinion, Clarkson, J., not sitting, the judgment of the Superior Court is affirmed as the disposition of this appeal, without becoming a precedent, in accord with the practice of this Court. Collins v. Ins. Co., 213 N.C. 800.
Affirmed.